Blackburn, Presiding Judge.
This is the second appearance of this case before this Court. In its first appearance, Timothy Steven Gearin, following his guilty plea1 and conviction for cruelty to children in the first degree and enhanced sentencing under OCGA § 17-10-17, challenged the constitutionality of OCGA § 17-10-17 and the propriety of the enhanced sentence he received pursuant to that statute. Gearin v. State (“Gearin I”).2 Because “our Supreme Court has exclusive jurisdiction over all cases in which the constitutionality of a law, ordinance, or constitutional provision has been called into question,” we found that we had no jurisdiction to consider the question. (Punctuation omitted.) Id. at 189 (3).
The case then went up to the Supreme Court on certiorari, whereupon it was remanded to this Court for reconsideration in light of Botts v. State,3 an opinion issued approximately two months after Gearin I. In Botts, the Supreme Court held that “OCGA § 17-10-17 is too vague to justify the imposition of enhanced criminal punishment for its violation,” and ruled the statute unconstitutional. Id. at 540.
A review of the record of the plea shows that the trial court enhanced Gearin’s sentence in accordance with OCGA § 17-10-17. Since the sentence was entered based on an unconstitutional statute, it was void. The sentence is therefore vacated and the case is remanded for resentencing.

Sentence vacated and case remanded for resentencing.


Ruffin, C. J., Andrews, P. J., Johnson, P. J., Smith, P. J., Barnes, Miller, Ellington, Phipps, Mikell, Adams and Bernes, JJ., concur.

*265Decided August 30, 2005.
Lloyd J. Matthews, for appellant.
Tommy K. Floyd, District Attorney, James L. Wright III, Assistant District Attorney, for appellee.

 Gearin voluntarily and knowingly pled guilty to this offense, and he has not challenged the propriety of this plea.


 Gearin v. State, 269 Ga. App. 187 (603 SE2d 709) (2004).


 Botts v. State, 278 Ga. 538 (604 SE2d 512) (2004).